Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County [John W Grow, J.], entered August 6, 2008) to review a determination of respondents. The determination found after a tier III hearing that petitioner had violated various inmate rules.
*971It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present—Smith, J.E, Centra, Fahey, Peradotto and Pine, JJ.